—Determination of respondent Commissioner of the Department of Sanitation, dated May 11, 2000, finding petitioner guilty of misconduct and suspending him for 30 days without pay, unanimously confirmed, the petition denied and the proceeding, brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Joan Madden, J.], entered September 22, 2000) dismissed, without costs.
While it is true that the specifications charging petitioner with misconduct did not expressly state that petitioner caused the accident by negligently losing control of his vehicle, it was clear from the specifications that petitioner was being charged with negligently operating his vehicle. Accordingly, he had sufficient notice of the charges to enable him to adequately prepare his defense (see generally, Matter of Board of Educ. v Commissioner of Educ., 91 NY2d 133, 139-141; cf., Matter of Rivera v Rozzi, 149 AD2d 514).
The penalty imposed for the misconduct proved against petitioner, some of which involved violations of Department of *399Sanitation safety rules, does not shock the judicial conscience and accordingly may not be disturbed (see, Matter of Featherstone v Franco, 95 NY2d 550, 554).
We have reviewed petitioner’s remaining contentions and find them unavailing. Concur — Williams, J. P., Tom, Wallach, Buckley and Friedman, JJ.